In re East Feliciana Par. Pol. Jury et al.; Titan Indemnity Co.; — Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of East Feliciana, 20th Judicial District Court Div. A, No. 32,673; to the Court of Appeal, First Circuit, No(s). 2002 CW 1862, 2002 CA 2020.
Granted in part. The trial court’s ruling denying relators’ motion in limine is reversed. See Palacios v. Louisiana Delta Railroad Inc., 98-2932 (La.7/2/99), 740 So.2d 95. In all other respects, the writ is denied.
KIMBALL, J., would deny the writ.
JOHNSON, J., would deny the writ.
KNOLL, J., would deny the writ.